COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO. 2-08-048-CV
 
 
SHERILYN MAGEE-FLICK,                                                       APPELLANT
INDIVIDUALLY,
AS 
PERSONAL
REPRESENTATIVE,
AS
HEIR TO AND ON BEHALF
OF
ALL BENEFICIARIES TO 
THE
ESTATE OF MABEL PHILLIPS 
                                                                                                        
                                                   V.
 
THI OF TEXAS AT LONGMEADOW,                                           
APPELLEE
LLC
D/B/A LONGMEADOW 
HEALTHCARE CENTER                                                                         
 
                                              ------------
 
             FROM
THE 16TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Sherilyn
Magee-Flick, Individually, as Personal Representative, as Heir to and on Behalf
of All Beneficiaries to The Estate of Mabel Phillips appeals from the trial
court=s interlocutory order compelling binding arbitration.  On February 11, 2008, we sent Appellant a
letter stating our concern that we may have no jurisdiction over this appeal
because the order does not appear to be a final appealable order or judgment, nor
does it appear to be an appealable interlocutory order.  See Tex. Civ.
Prac. & Rem. Code Ann. ' 51.014(a) (Vernon Supp. 2007) (listing appealable interlocutory
orders), ' 171.098(a)(1) (allowing interlocutory
appeals to be taken from orders denying an application to compel
arbitration); Lehmann v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex.
2001) (providing general rule that an appeal may be taken only from a final
judgment). 
We indicated that this court would dismiss this appeal if we did not
receive a response showing grounds for continuing the appeal by February 21,
2008.  We received no response.
Accordingly, because the
order is neither a final judgment nor an appealable interlocutory order, we
dismiss this appeal for want of jurisdiction. 
See Tex. R. App. P.
42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL D:   WALKER; CAYCE, C.J.; and MCCOY, JJ.
 
DELIVERED:
March 13, 2008




[1]See Tex. R. App. P. 47.4.